JUDGMENT

PER CURIAM
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and the supplement thereto filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed August 24, 2005 be affirmed. The district court properly denied appellant’s emergency motion for injunctive relief because appellant did not satisfy the stringent standards necessary for the relief he sought. See Washington Metropolitan Area Transit Commission v. Holiday Tours, Inc., 559 F.2d 841, 843 (D.C.Cir.1977). Furthermore, the district court did not abuse its discretion in dismissing the complaint without prejudice for failure to comply with the requirements of Federal Rule of Civil Procedure 8(a), as the complaint did not contain “a short and plain statement of grounds upon which court’s jurisdiction depend[ed].” See Ciralsky v. CIA 355 F.3d 661, 668-69 (D.C.Cir .2004).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.